Citation Nr: 0401587	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-04 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of hepatitis 
C.

ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from November 1964 to August 
1991.

This appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.




REMAND

The veteran essentially asserts that she contracted hepatitis 
C as a result of carrying out her duties as a flight steward 
during active service, whereas the RO has denied the claim on 
the basis that there is no medical evidence of hepatitis 
during service, no evidence that the veteran's occupational 
specialty resulted in exposure to the disease, and that the 
veteran had not provided a medical opinion linking a current 
diagnosis of hepatitis C to her period of active service.  
With respect to the last basis for denial, the Board further 
notes that in correspondence dated in April 2002, the RO had 
requested that the veteran provide medical nexus evidence 
linking her hepatitis C to her military service.

However, the Board's review of the April 2002 correspondence 
does not reveal a statement that clearly indicated that it 
was the duty of the veteran to obtain nexus evidence in this 
matter.  Instead, the Board finds that while it does indicate 
the type of evidence necessary to substantiate her claim, it 
does not adequately convey what action was to be taken by the 
VA and the veteran in the development of that evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Moreover, the veteran has supplied VA outpatient treatment 
records from November 2001 to February 2002 that contain 
laboratory results that indicate the veteran tested positive 
for the anti-hepatitis C virus (anti-HCV) antibodies, 
suggesting the diagnosis of chronic hepatitis C, and there 
are entries in service medical records that indicate the 
veteran's exposure to potential hepatitis risk factors and 
symptoms that were at least believed at the time to be 
possibly related to liver dysfunction.  More specifically, 
the veteran needed to be examined in October 1988 for 
diseases such as hepatitis that would preclude her from being 
a foodhandler (thus implying that such responsibilities would 
be a source of transmission of the disease), and she was 
treated during the period of 1975 to 1976 for certain 
symptoms that while not found to be indicative of hepatitis, 
were believed to at least suggest the possibility of liver 
involvement.

Accordingly, the Board finds that the veteran should be 
provided with an appropriate VA examination to determine 
whether it is at least as likely as not that a current 
residual of hepatitis C is related to her active military 
service.

In addition, the Board notes that while there was an initial 
effort by the RO to obtain all VA treatment records in the 
possession of the Traverse City, Michigan VA Medical Center, 
it is not clear from the record whether the RO ever 
successfully contacted the source of these records (there is 
an indication that an initial request was sent to an 
incorrect address but no indication that another request was 
made).  The veteran has also indicated that she has received 
additional relevant treatment at M. Medical Center since July 
1996, the date of the most recent treatment record from that 
facility that is currently of record.

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) (VCAA) and its implementing 
regulations, court decisions, and VA 
directives is completed.  

2.  Steps should be taken to obtain the 
veteran's VA outpatient records from the 
VA medical facility located in Traverse 
City, Michigan, dated since August 1991.

3.  Steps should also be taken to obtain 
additional private medical records in the 
possession of M. Medical Center, dated 
since July 1996.

4.  The veteran should then be afforded 
an appropriate VA examination to 
determine the nature and etiology of any 
residuals of hepatitis C.  The claims 
file should be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner should 
be requested to state whether it is at 
least as likely as not that a current 
residual of hepatitis C is related to the 
veteran's active military service

5.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious



handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




